FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons In accordance with DTR 3.1.4R (1) (a) I give details of changes in the interests of Roger Connor, a Person Discharging Managerial Responsibility, in the Ordinary Shares of GlaxoSmithKline plc (the "Company") following: 1. the exercise of a nil cost option over 3,680 Ordinary Shares on 22 March 2016, granted on 28 February 2013, which vested on 28 February 2016 under the GlaxoSmithKline Deferred Annual Bonus Plan; 2. the sale of 3,680 Ordinary shares on 22 March 2016 at a price of £13.78 per share; and 3. the sale of 19,320 Ordinary Shares on 22 March 2016 at a price of £13.76 per share. The Company and Mr Connor were advised of these transactions on 22 March 2016. V A Whyte Company Secretary 22 March 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 22, 2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
